Title: To John Adams from François Adriaan Van der Kemp, 20 November 1810
From: Van der Kemp, François Adriaan
To: Adams, John



Mÿ Dear Sir!
Oldenbarneveld 20 Nov. 1810

I Know you will permit me to indulge me Self in reviving mÿ drooping Spirits in writing a few lines to you—of whom’s health I had the last pleasing information from the N. papers, when I did See, that you paid ÿour last tribut of respect to deceased worth in attending the funeral of Cambridge’s President. You must now have nearlÿ reached the term of your fifteenth Lustre. I hope—this last year has even excelled the former in contentment and happiness—and I ardentlÿ wish, if Providence deem it proper to prolong further your days, that these maÿ be crowned with everÿ Sort of domestic confort and bliss, So that your amiable and excellent Consort maÿ find with your children and friends ample Scope for their gratitude towards that Being, who rules and direct all for the best, altho we, Short Sighted mortals too often presume to find fault with it.
Our Situation remains chiefly the Same,—hard working—with increased age—deep retirement—tho without povertÿ or dependence—soothed bÿ domestic enjoyments and remaining literarÿ amusements, banish envÿ of more ample Situation from our humble Cot, while an approving conscience—with your distinguishing friendship and the consideration of a few respectable men dispell the clouds, which now and then gather on mÿ brows. I continue Successful in the cultivation of mÿ garden—and, tho the Spot is Small, are often enabled to make a distribution of an overplus among the neighbours, while I often have been more fortunate, than even mÿ friend Mappa’s gardiner. The time is fast approaching, which Shall immure me again for four or five months, and compell me, to renew mÿ acquaintance with mÿ old friends—ancient and modern—whom I onlÿ casuallÿ glanced at during the Summer Season. But—I perceive—that I am guilty of a continued egotism—and I Should be willing to make an apologÿ—could I give you Something more valuable—was I not persuaded that you do not dislike to be informed of all, that belongs to me—
At this time perhaps you are informed, who wrote our friend Luzac’s Character in the Anthologÿ—if So—perhaps you are at Liberty to communicate it—In one of the last of these Revs: I Saw an unhappÿ criticism on a passage in Silliman’s tour—Speaking of Rotterdam—Silliman calls a certain place the boompeas—It is pretty correct, in So-far he paid onlÿ attention to the vulgar pronuntiation, and was ignorant of the Dutch Language. It is called at Rotterdam by all classes—the Boompjes—will you take a walk to the Boompjes? is the usual Term—never to the Boom-Kali or Boom-Quaÿ—or Boom-quayes—
Was I in your neighbourhood—I would send for your Son’s Lectures on Rhetoric—If the Encomiums of the Antholegists are correct, and their Severe Strictures do not insinuate their partiality in his favour—then that work must possess an uncommon—unic—merit—But the distance is too far. I hope, when Mr Parish returns, to receive, Some information from mÿ European friends—but manÿ Shall write no more
I Sometimes rejoy—to be So far distant from that Scene of convulsions—but not without apprehension—to See it extended to our coasts Sweden is chained to the triumphant conqueror’s car—Denmark and Norwegen—must next be linked to the former—and the Largest population of Rusland maÿ form a fringe to that Northern Garment—while Alexander maÿ retreat to Moscow—to Swaÿ his Sceptre over the Polar regions—and Should it then at last become So utterlÿ impossible that America was Served up on that table of destruction for a Desert— and the Isles of Great-Brittain doomed finallÿ to paÿ the expenses of this horrible Orchestra? The events are unquestionable astonishing, from what Side they are considered—Rome a recht’s power and glorÿ—are levelled and  ore. But now I wander in a wilderness  abuse longer your indulgence, but recommend  me  your continued kindness—Bestow the favour upon me in remembering me to your consort. I remain with high and Sincerest respect / Your affectionate and obliged / Friend

Fr. Adr. vander Kemp